      Case 2:21-mj-03389-DUTY Document 6 Filed 07/20/21 Page 1 of 3 Page ID #:26



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 2:21-mj-03389
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     JOHNNY RAY GASCA,
16
17                     Defendant.
18
19         On July 20, 2021, Defendant Johnny Ray Gasca made his initial
20   appearance on the Complaint filed in this matter. Deputy Federal Public
21   Defender Michael Driscoll was appointed to represent Defendant.
22         A detention hearing was held on July 20, 2021.
23         ☒     On motion by the Government or on the Court’s own motion
24   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
25   defendant will flee.
26         ☒     On motion by the Government or on the Court’s own motion
27   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
28
      Case 2:21-mj-03389-DUTY Document 6 Filed 07/20/21 Page 2 of 3 Page ID #:27



1    defendant will obstruct or attempt to obstruct justice, or threaten, injure, or

2    intimidate a prospective witness or juror, or attempt to do so.

3          The Court concludes that the Government is not entitled to a

4    rebuttable presumption that no condition or combination of conditions will

5    reasonably assure the defendant’s appearance as required and the safety or

6    any person or the community [18 U.S.C. § 3142(e)(2)].

7          The Court finds that no condition or combination of conditions will

8    reasonably assure:

9                ☒ the appearance of the defendant as required.

10               ☒ the safety of any person or the community.

11         The Court has considered the following:

12         (a) the nature and circumstances of the offense(s) charged, including

13         whether the offense is a crime of violence, a Federal crime of terrorism,

14         or involves a minor victim or a controlled substance, firearm, explosive,

15         or destructive device;

16         (b) the weight of evidence against the defendant;

17         (c) the history and characteristics of the defendant; and

18         (d) the nature and seriousness of the danger to any person or the

19         community.

20   See 18 U.S.C. § 3142(g) The Court also considered all the evidence adduced

21   at the hearing, the arguments of counsel, and the report and

22   recommendation of the U.S. Pretrial Services Agency.

23         The Court bases its conclusions on the following:

24         As to risk of non-appearance:

25               ☒      Prior convictions for escape from custody and falsely

26   representing a social security number;

27               ☒      Use of multiple name variations and aliases, and use of

28   multiple dates of birth and multiple social security numbers;

                                              2
      Case 2:21-mj-03389-DUTY Document 6 Filed 07/20/21 Page 3 of 3 Page ID #:28



1          As to danger to the community:

2                ☒     Prior convictions for escape from custody, interstate

3    communication of a threat, witness retaliation, assault with intent to cause

4    serious injury with weapon, and fraud.

5                ☒     Three pending criminal cases in Los Angeles County

6    Superior Court.

7                ☒     Seriousness of the instant allegations, particularly in light

8    of Defendant’s prior criminal conduct.

9          It is therefore ORDERED that Defendant Johnny Ray Gasca be

10   detained until trial. The defendant will be committed to the custody of the

11   Attorney General for confinement in a corrections facility separate, to the

12   extent practicable, from persons awaiting or serving sentences or being held

13   in custody pending appeal. The defendant will be afforded reasonable

14   opportunity for private consultation with counsel. On order of a Court of the

15   United States or on request of any attorney for the Government, the person

16   in charge of the corrections facility in which defendant is confined will deliver

17   the defendant to a United States Marshal for the purpose of an appearance in

18   connection with a court proceeding. See 18 U.S.C. § 3142(i).

19   Dated: July 20 , 2021
20
21                                  _______________________________
22                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                              3
